           Case 5:19-cv-00183-BRW Document 48 Filed 08/18/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

CHARLES E. HAMNER                                                                    PLAINTIFF

VS.                                  No. 5:19-CV-00183-BRW

JOE PAGE, III, Warden,
Tucker Unit, et al.                                                              DEFENDANTS


                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice. I certify that

an in forma pauperis appeal would not be taken in good faith.1

       IT IS SO ORDERED this 18th day of August, 2020.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




       1
           28 U.S.C. § 1915(a)(3).
